COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00330-CV


MICHAEL EDWARDS                                                  APPELLANT

                                      V.

TEXANS CREDIT UNION                                               APPELLEE


                                  ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                  ------------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Michael Edwards appears to attempt to appeal from the trial

court’s order holding him in contempt. In a letter dated September 8, 2011, we

notified Appellant of our concern that we lack jurisdiction over this appeal

because contempt orders are not appealable.2 We stated that unless Appellant


      1
      See Tex. R. App. P. 47.4.
      2
       See Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth
2001, pet. denied).
or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before September 19, 2011, the appeal could be

dismissed for want of jurisdiction. 3 We did not receive a response.

      Accordingly, we dismiss this appeal for want of jurisdiction.4



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: November 3, 2011




      3
       See Tex. R. App. P. 42.3(a), 44.3.
      4
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                         2